Name: Commission Regulation (EEC) No 1049/92 of 28 April 1992 amending Regulation (EEC) No 611/77 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen
 Type: Regulation
 Subject Matter: animal product;  EU finance;  means of agricultural production;  Europe
 Date Published: nan

 29. 4. 92 Official Journal of the European Communities No L 111 /7 COMMISSION REGULATION (EEC) No 1049/92 of 28 April 1992 amending Regulation (EEC) No 611/77 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EEC) No 1 628/92 (2), and in particular Article 10 (5) thereof, Whereas Commission Regulation (EEC) No 611 /77 of 18 March 1987 fixing the specific levy in respect of live bovine animals and beef and veal other than frozen (3), as amended by Regulation (EEC) No 925/77 (4), lays down detailed rules for calculating the levy on products from Austria, Sweden and Switzerland ; whereas the Agreement in the form of an exchange of letters between the Euro ­ pean Economic Community and the Republic of Austria concerning the adjustment of Community import arran ­ gements applicable to certain beef and veal sector products originating in Austria, as approved by Council Decision 92/232/EEC (*), lays down new provisions on imports under a preference system within the framework of a separate tariff quota ; whereas the scope of that Regu ­ lation should therefore not cover Austria ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 611 /77 is hereby amended as follows : 1 . 'Austria,' is deleted from Article 1 ; 2. the words 'unit of account' in Articles 3 and 5 are replaced by 'ecu'. Article 2 1 . Annex I to Regulation (EEC) No 611 /77 is hereby replaced by Annex I hereto. 2. Annex II to Regulation (EEC) No 611 /77 is hereby replaced by Annex II hereto. Article 3 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. It shall apply for the first time for the calculation of levies applying from 1 May 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 28 April 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 148, 28. 6. 1968, p. 24. 0 OJ No L 150, 15. 6 . 1991 , p. 16. (3) OJ No L 77, 25. 3 . 1977, p. 14. 0 OJ No L 109, 30. 4. 1977, p. 1 . (*) See page 20 of this Official Journal . No L 111 /8 Official Journal of the European Communities 29 . 4. 92 ANNEX I Coefficients applying to the average prices recorded on the representative markets of third countries Sweden Switzerland 64 36 ANNEX II A. SWEDEN 1 . Representative markets and weighting coefficients : Stockholm (67), Goteborg (33). 2. Categories, qualities and coefficients : Category and quality Liveweight conversion coefficient Weighting coefficient Ko och Ã ¤ldre tjur klass I 50 24,0 Ko och Ã ¤ldre tjur klass II 47 8,8 UngnÃ ¶t klass EP 56 30,2 UngnÃ ¶t klass I 53 30,0 UngnÃ ¶t klass II 50 7,0 B. SWITZERLAND 1 . Representative market (quotation centre) : Berne . 2. Categories, qualities and coefficients : Category and quality Weighting coefficient Genisses et bÃ ufs A GÃ ©nisses et bÃ ufs B GÃ ©nisses et bÃ ufs C GÃ ©nisses et bÃ ufs D Vaches A Vaches B Vaches C Vaches D Vaches E 18,8 9,9 2,6 1,7 4,7 3.1 14,6 14,0 15,6 7,5 2,4 2,0 1.2 1,0 0,5 0,4 Taureaux A 1 Taureaux A 2 Taureaux B 1 Taureaux B 2 Taureaux C Taureaux D Taureaux E